Title: From George Washington to Henry Emanuel Lutterloh, 27 August 1782
From: Washington, George
To: Lutterloh, Henry Emanuel


                  
                     Sir
                     Head Quarters Newburgh Augst 27th 1782
                  
                  The Army will move to Ver Planks Point in the course of this week—a provision of Forage must be made for the Riding Horses of the Army & others which will be necessarily employed there with the Artillery, Stores, Baggage &c. The number will be small—but as the Hay as well as grain must be brought from some distance, it behoves you to make your Arrangements accordingly under the direction of the Qr Mastr Genl without a Moments loss of time to lay in a temporary Magazine either by land or Water as you shall judge best.  I am Sir &c.
                  
               